Exhibit 99.1 N E W SR E L E A S E FOR IMMEDIATE RELEASE Contact: Steven E. Nielsen, President and CEO H. Andrew DeFerrari, Senior Vice President and CFO (561) 627-7171 February 28, 2012 DYCOM INDUSTRIES, INC. ANNOUNCES FISCAL 2 Palm Beach Gardens, Florida, February 28, 2012 – Dycom Industries, Inc. (NYSE: DY) announced today its results for the second quarter ended January 28, 2012. The Company reported: · Contract revenues of $267.4 million for the quarter ended January 28, 2012, compared to $218.2 million for the quarter ended January 29, 2011, an increase of 19.2% after adjusting for revenues in each period from businesses acquired during the second quarter of fiscal 2011; · Adjusted EBITDA (Non-GAAP) of $24.7 million for the quarter ended January 28, 2012, compared to $16.2 million for the quarter ended January 29, 2011; and · Net income on a GAAP basis of $3.5 million, or $0.10 per common share diluted, for the quarter ended January 28, 2012, compared to a net loss on a GAAP basis of $5.1 million, or $0.14 loss per common share diluted, for the quarter ended January 29, 2011. On a Non-GAAP basis, the net loss for the quarter ended January 29, 2011 was $1.2 million, or $0.03 per common share diluted.This Non-GAAP net loss excludes a $5.7 million pre-tax loss on debt extinguishment associated with the Company’s fiscal 2011 tender offer for its 8.125% senior subordinated notes due 2015, and $0.2 million in pre-tax acquisition related costs. The Company also reported: · Contract revenues of $587.0 million for the six months ended January 28, 2012, compared to $479.8 million for the six months ended January 29, 2011, an increase of 17.8% after adjusting for revenues in each period from businesses acquired during the second quarter of fiscal 2011; · Adjusted EBITDA (Non-GAAP) of $65.1 million for the six months ended January 28, 2012, compared to $46.6 million for the six months January 29, 2011; and · Net income on a GAAP basis of $16.5 million, or $0.48 per common share diluted, for the six months ended January 28, 2012, compared to $1.7 million, or $0.05 per common share diluted, for the six months ended January 29, 2011. On a Non-GAAP basis, net income for the six months ended January 29, 2011 was $5.5 million, or $0.15 per common share diluted. Non-GAAP net income for the six months ended January 29, 2011 excludes a $5.7 million pre-tax loss on debt extinguishment associated with the Company’s fiscal 2011 tender offer for its 8.125% senior subordinated notes due 2015, and $0.2 million in pre-tax acquisition related costs. The Company has defined Adjusted EBITDA (Non-GAAP) as earnings before interest, taxes, depreciation and amortization, gain on sale of fixed assets, stock-based compensation expense, loss on debt extinguishment, and acquisition related costs. See the accompanying tables which present a reconciliation of GAAP to Non-GAAP financial information. A conference call to review the Company’s results will be hosted at 9a.m.(ET), Wednesday, February 29, 2012; call 800-553-5260 (United States) or 612-332-0820 (International) ten minutes before the conference call begins and ask for the “Dycom Results” conference call.A live webcast of the conference call, along with related materials, will be available at http://www.dycomind.com under the heading “Events.”The conference call materials will be available at approximately 8 a.m. (ET) on February 29, 2012. If you are unable to attend the conference call at the scheduled time, a replay of the live webcast and the conference call materials will be available at http://www.dycomind.com until Friday, March 30, 2012. Dycom is a leading provider of specialty contracting services throughout the United States.These services include engineering, construction, maintenance and installation services to telecommunications providers, underground facility locating services to various utilities including telecommunications providers, and other construction and maintenance services to electric and gas utilities and others. The Company reports its financial results in accordance with U.S. generally accepted accounting principles (GAAP). The Company believes that the presentation of certain Non-GAAP financial measures in this press release provides information that is useful to investors because it allows for a more direct comparison of the Company’s performance for the period with the Company’s performance in the comparable prior-year period.The Company cautions that Non-GAAP financial measures should be considered in addition to, but not as a substitute for, the Company’s reported GAAP results. Fiscal 2012 second quarter results are preliminary and are unaudited.This press release may contain forward-looking statements as contemplated by the 1995 Private Securities Litigation Reform Act.These statements are based on management’s current expectations, estimates and projections.Forward-looking statements are subject to risks and uncertainties that may cause actual results in the future to differ materially from the results projected or implied in any forward-looking statements contained in this press release.Such risks and uncertainties include business and economic conditions and trends in the telecommunications industry affecting our customers, the adequacy of our insurance and other reserves and allowances for doubtful accounts, whether the carrying value of our assets may be impaired, the future impact of any acquisitions or dispositions, the anticipated outcome of other contingent events, including litigation, liquidity and other financial needs, the availability of financing, and the other risks detailed in our filings with the Securities and Exchange Commission.The Company does not undertake to update forward-looking statements. Tables Follow NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS January 28, 2012 and July 30, 2011 Unaudited January 28, July 30, ASSETS (Dollars in thousands) CURRENT ASSETS: Cash and equivalents $ $ Accounts receivable, net Costs and estimated earnings in excess of billings Inventories Deferred tax assets, net Income taxes receivable Other current assets Total current assets PROPERTY AND EQUIPMENT, NET GOODWILL INTANGIBLE ASSETS, NET OTHER TOTAL NON-CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Current portion of debt Billings in excess of costs and estimated earnings Accrued insurance claims Other accrued liabilities Total current liabilities LONG-TERM DEBT ACCRUED INSURANCE CLAIMS DEFERRED TAX LIABILITIES, NET NON-CURRENT OTHER LIABILITIES Total liabilities Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Three Months Three Months Six Months Six Months Ended Ended Ended Ended January 28, January 29, January 28, January 29, (Dollars in thousands, except per share amounts) Contract revenues $ Costs of earned revenues, excluding depreciation and amortization General and administrative expenses (1) Depreciation and amortization Total Interest income 8 34 25 63 Interest expense ) Loss on debt extinguishment - ) - ) Other income, net Income (loss) before income taxes ) Provision (benefit) for income taxes ) Net income (loss) $ $ ) $ $ Earnings (loss) per common share: Basic earnings (loss) per common share $ $ ) $ $ Diluted earnings (loss) per common share $ $ ) $ $ Shares used in computing income (loss) per common share: Basic Diluted (1) Includes stock-based compensation expense of $1.6 million and $3.0 million for the three and six months ended January 28, 2012, respectively, and $1.0 million and $1.8 million for the three and six months ended January 29, 2011, respectively. NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES RECONCILIATION OF GAAP TO NON-GAAP INFORMATION Unaudited Three Months Three Months Six Months Six Months Ended Ended Ended Ended January 28, January 29, January 28, January 29, (Dollars in thousands, except per share amounts) Pre-Tax Reconciling Items decreasing net income (loss) Loss on debt extinguishment $
